NOTICE OF ALLOWABILITY

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Allowable Subject Matter

Claims 1, 2, 4, 6, 8, and 11-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4, 6, 8, and 11-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,385,780) in view of Higuchi et al. (US 2008/0200571).  Lee was cited as teaching particles of a fine powder of a thermoplastic resin which are partially coated with an anti-caking coating powder (Abstract).  Suitable fine powders include fluoropolymers.  Higuchi was cited as teaching a PTFE fine powder having fibrillarity as required by Claim 1.
Lee’s partially coated powders are formed by a method described in detail at column 13 beginning at line 48.  The process involves combining a fine powder of a thermoplastic resin and a silica anti-caking coating powder in a Henschel mixer equipped with a heating jacket and a four-bladed impeller operating at speeds of 1800-3600 RPM.  The shear generated by the blades leads to elevated temperatures during blending.  
The Declaration under 37 C.F.R. 1.132 dated 11 March 2021 includes a comparative example formed through a method consistent with that of Lee.  The composition used in the comparative example is closer to the claimed invention than the prior art in that it uses a PTFE fine powder whereas Lee’s examples use a PVC powder.  Comparative Example A blends a PTFE fine powder and a fumed silica containing hydrophobic surface groups in a Henschel mixer equipped with a heating jacket and a four-bladed impeller operating at speeds of 1800-3800 RPM.  The process used in Comparative Example A is substantially identical to the process illustrated in Lee’s examples.
The results of Comparative Example A are evaluated alongside results of an example falling within the scope of the claims.  Both compositions are subjected to the sieve-passing test referenced in amended Claim 1 and described by the instant specification in paragraph [0090] spanning pages 19-20.  The inventive composition had a sieve-passing percentage of at least 98% within 50 seconds.  The comparative composition formed consistent with Lee’s examples had a sieve-passing percentage of 4% over the same time period.  
The comparative example demonstrates that even if one of ordinary skill in the art at the time of filing were to modify Lee in view of Higuchi as proposed in the previous rejection under 35 U.S.C. 103, the resulting product would not achieve the claimed sieve-passing percentage.  
Additionally, Lee generally teaches toward powder particles which have improved flowability.  Comparative Example A demonstrates that subjecting PTFE fine powder particles to Lee’s process yields a composition with poor flowability as evidenced by its poor performance in the sieve-passing test.  This shows that modification in view of Higuchi would not be successful in achieving one of the main goals identified by Lee.
In summary, modification of Lee in view of Higuchi as applied in the previous Office action would not result in a composition having the claimed sieve-passing percentage, and would not carry a reasonable expectation of successfully achieving the flowability characteristics desired by Lee.  Therefore, the previous ground of rejection under 35 U.S.C. 103 has been withdrawn.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Accordingly, Claims 1, 2, 4, 6, 8, and 11-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762